Citation Nr: 1429132	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a low back disability.  

2.  Entitlement to an initial rating in excess of 10 percent from June 30, 2007 to November 20, 2011, and a rating in excess 20 percent from November 21, 2011 for a right shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee, including a compensable rating prior to May 24, 2010.  

5.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee, including a compensable rating prior to May 24, 2010.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to August 1984 and from September 2005 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for osteoarthritis of the right knee and assigned a 10 percent rating; granted service connection for osteoarthritis of the left knee and assigned a 0 percent rating; granted service connection for a low back disability and assigned a 10 percent rating; granted service connection for a right shoulder disability and assigned a 10 percent rating; denied service connection for a stomach ulcer; and denied service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement.  

A November 2010 rating decision granted service connection for PTSD and assigned a 70 percent rating; granted a 10 percent rating for osteoarthritis of the left knee, effective June 30, 2007; granted service connection for left knee strain with instability and assigned a 10 percent rating effective May 24, 2010; granted service connection for right knee strain with instability and assigned a 10 percent rating effective May 24, 2010; and granted a 20 percent rating for a low back disability effective June 30, 2007.  

A September 2013 rating decision granted service connection for gastroesophageal reflux disease, peptic ulcer, gastric ulcer, and gastritis due to Helicobacter pylori and assigned a 10 percent rating effective June 30, 2007 and a 20 percent rating effective September 17, 2012; granted a 20 percent rating for a right shoulder disability effective November, 2011; and granted a total 100 percent disability rating based on individual unemployability due to service-connected disability, effective June 30, 2007.  

The grant of service connection for PTSD and for gastroesophageal reflux disease, peptic ulcer, gastric ulcer, and gastritis due to Helicobacter pylori are considered a full grant of the benefits sought on appeal.  Therefore, those issues are no longer in appellate status and will not be addressed.  According to VACOLS, the Board's electronic case system, the Veteran expressed disagreement with the rating assigned for PTSD.  The entries show that the RO is aware that the Veteran filed a notice of disagreement and is in the process of addressing that appeal after obtaining additional medical evidence.  Therefore, the Board concludes that it is not necessary to remand the matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In the substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  However, he subsequently withdrew that request.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's osteoarthritis of the right knee was manifest by noncompensable limitation of flexion and extension with complaints of pain; occasional incapacitating exacerbations have not been clinically demonstrated.  

2.  Prior to May 24, 2010, the Veteran's right knee ligaments were stable, and from that date, no more than slight instability has been clinically documented.  

3.  Throughout the period on appeal, the Veteran's osteoarthritis of the left knee was manifest by noncompensable limitation of flexion and extension with complaints of pain; occasional incapacitating exacerbations have not been clinically demonstrated.  

4.  Prior to May 24, 2010, the Veteran's left knee ligaments were stable, and from that date, only slight instability has been clinically documented.  

5.  The Veteran is right hand dominant.  

6.  From June 30, 2007, to November 20, 2011, the Veteran's right (major) shoulder degenerative joint disease was manifested by complaints of pain, with arm motion possible to above shoulder level.

7.  From November 21, 2011, the Veteran's right shoulder degenerative joint disease has been manifested by complaints of pain with arm motion limited to shoulder level. 

7.  Throughout the period on appeal, the Veteran's low back disability has been characterized by limited motion with pain on motion that causes functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right knee have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).  

2.  The criteria for an initial compensable rating prior to May 24, 2010, and in excess of 10 percent from that date, for instability of the right knee have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2013).  

3.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).  

4.  The criteria for an initial compensable rating prior to May 24, 2010, and in excess of 10 percent from that date, for instability of the left knee have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2013).  

5.  The criteria for an initial rating in excess of 10 percent prior to November 21, 2011, and in excess of 20 percent as of November 21, 2011, for osteoarthritis of the right shoulder have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2013).  

6.  The criteria for an initial rating in excess of 20 percent for a low back disability were not met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice, including most recently in a September 2013 supplemental statement of the case.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice both prior and subsequent to the rating decisions, including in letters dated in August 2007, September 2012, and July 2013.  Moreover, the Veteran's appeal of the initial ratings assigned for his disabilities is a downstream matter following the initial assignment of service connection.  Therefore, those claims for service connection have been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2013); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal that include opinions and information necessary to rate the Veteran's disabilities relevant to the rating criteria for the disabilities.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board finds that VA has satisfied the duty to assist, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disabilities at issue.  

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Those ratings cannot be combined with ratings for the same joint based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  Normal range of motion of the shoulder is from 0 degrees to 180 degrees flexion and abduction; and 0 degrees to 90 degrees in external and internal rotation.  38 C.F.R. § 4.71a, Plate II (2013).  Normal range of motion of the thoracolumbar spine is 0 degrees to 90 degrees in forward flexion; 0 degrees to 30 degrees in backwards extension; 0 degrees to 30 degrees in lateral flexion, bilaterally; and 0 degrees to 30 degrees in rotation, bilaterally.  38 C.F.R. § 4.71a, Plate V (2013).  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When the rating of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups.  The provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination;.  The provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the Veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, if a claimant is already receiving the maximum rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 is applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Knees

A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 maximum percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A maximum 50 percent rating is warranted for extension limited to 50 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint are assigned a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

A 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A 30 percent rating is assigned for favorable ankylosis in full extension (0 degrees) or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned for ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for ankylosis in flexion between 20 degrees and 25 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  

Knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, but any such separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261  for limitation of extension of the leg may be assigned for disability of the same joint if the criteria for a compensable rating are met under both Diagnostic Codes.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Right Knee

The Veteran has established service connection for osteoarthritis of the right knee, rated as 10 percent throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Based on the clinical evidence of record, the Board finds that a higher initial rating is not warranted for right knee osteoarthritis.  The clinical reports do not document that the Veteran's right knee osteoarthritis was productive of occasional incapacitating exacerbations to warrant a 20 percent rating under Diagnostic Code 5010 during the appeal period.  For example, upon VA examination in May 2010, he denied any incapacitation due to his knee.  There were no signs of edema, effusion, redness, heat, deformity, malalignment, or drainage.  

Additionally, the medical reports do not demonstrate functional impairment consistent with limitation of extension to 15 degrees or more or limitation of flexion to 45 degrees or more as required under Diagnostic Codes 5261 and 5260 for a rating in excess of 10 percent at any time during the appeal period.  For example, on VA examination in August 2007, range of motion of the right knee was from 0 degrees to 140 degrees, with complaints of pain at the limits.  There was tenderness to palpation in the mediolateral joint lines, but no guarding.  It was noted that he walked with a variable limp and limped noticeably with an antalgic gait when observed.  On VA examination in May 2010, range of motion of the right knee was from 0 degrees in extension to 115 degrees in flexion.  There was pain on motion, but no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination upon repetitive use.  There were no signs of edema, effusion, redness, heat, deformity, malalignment, or drainage.  On VA examination in September 2012, range of motion of the right knee was 0 degrees extension to 80 degrees flexion, with complaints of pain on use.  However, there was no objective evidence of pain on motion, and he was able to perform repetitive use testing with no additional loss of motion.  He was noted to use a cane and braces, but he was described by the examiner as "active."  On VA examination in October 2012, range of motion of the right knee was from 5 degrees extension to 140 degrees flexion.  There was pain on motion, but no additional limitation of motion after repetitive use.

In essence, the medical reports do not demonstrate the level of loss of motion (in either flexion or extension) necessary for either a higher rating or separate ratings based on limitation of flexion or extension at any time during the appeal period.  Moreover, since the 10 percent rating was assigned based on the Veteran's complaints of pain on use, further consideration of that factor alone in the absence of compensable limitation of motion under the rating criteria would violate the prohibition against pyramiding.  38 C.F.R. § 4.14 (2013).  

The Board also observes that the clinical reports also do not demonstrate that the Veteran had clinically documented instability in the ligaments of the right knee to warrant a separate compensable rating under Diagnostic Code 5257 prior to May 24, 2010.  For example, on VA examination in August 2007, the examiner stated that varus/valgus strain on the right produced no laxity in the medial and lateral ligaments, or in the anterior and posterior cruciates.  On VA examination on May 24, 2010, the examiner reported that there was slight instability of the medial and collateral ligaments in the right knee with anterior and posterior cruciate ligaments stability testing was within normal limits.  Based on that clinical finding, a separate 10 percent rating was awarded as of the date of the examination.  Subsequent medical records do not show that the instability associated with the Veteran's right knee is moderate in nature to warrant the next higher 20 percent rating.  For example, on VA examination in September 2012, all joint stability tests were within normal limits, and on VA examination in October 2012, it was noted there was no laxity.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disabilities met the criteria for higher ratings at any time during the appeal period, or that any additional separate ratings are warranted.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

Left Knee

The Veteran has established service connection for osteoarthritis of the left knee, rated 10 percent throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Based on the clinical evidence of record, the Board finds that a higher initial rating is not warranted for the Veteran's left knee osteoarthritis.  The clinical reports do not document that the Veteran's left knee osteoarthritis was productive of occasional incapacitating exacerbations to warrant a 20 percent rating under Diagnostic Code 5010 during the appeal period.  For example, on VA examination in May 2010, he denied any incapacitation due to his knee.  There were no signs of edema, effusion, redness, heat, deformity, malalignment, or drainage.  

Additionally, the medical reports do not demonstrate functional impairment consistent with limitation of extension to 15 degrees or more or limitation of flexion to 45 degrees or more as required under Diagnostic Codes 5261 and 5260 for a rating in excess of 10 percent at any time during the appeal period.  For example, on VA examination in August 2007, range of motion of the left knee was from 0 degrees to 140 degrees, without pain, and clinical evaluation was within normal limits.  There was no pain on palpation or guarding of movement.  It was noted that he walked with a variable limp and limped noticeably with an antalgic gait when observed.  On VA examination in May 2010, range of motion of the left knee was from 0 degrees extension to 115 degrees flexion.  There was pain on motion, tenderness and guarding of movement, but no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive use.  There were no signs of edema, effusion, redness, heat, deformity, malalignment, or drainage.  On VA examination in September 2012, range of motion of the right knee was 0 degrees extension to 90 degrees flexion, with complaints of pain on use.  However, there was no objective evidence of pain on motion, and he was able to perform repetitive use testing with no additional loss of motion.  He was noted to use a cane and braces, but he was described by the examiner as "active."  On VA examination in October 2012, range of motion of the left knee was from 5 degrees in extension to 140 degrees in flexion.  There was pain on motion, but no additional limitation of motion after repetitive use.

In essence, the medical reports do not demonstrate the level of loss of motion in either flexion or extension necessary for either a higher rating or separate ratings based on limitation of flexion and extension at any time during the appeal period.  Moreover, since the 10 percent rating was assigned based on the Veteran's complaints of pain on use, further consideration of that factor alone in the absence of compensable limitation of motion under the rating criteria would violate the pyramiding rule.  38 C.F.R. § 4.14 (2013).  

The Board also observes that the clinical reports also do not demonstrate that the Veteran had clinically documented instability in the ligaments of the left knee to warrant a separate compensable rating under Diagnostic Code 5257 prior to May 24, 2010.  For example, on VA examination in August 2007, the examiner stated that varus/valgus strain on the left produced no laxity in the medial and lateral ligaments, or in the anterior and posterior cruciates.  On VA examination on May 24, 2010, the examiner reported that there was slight instability of the medial and collateral ligaments in the left knee with anterior and posterior cruciate ligaments stability testing within normal limits.  Based on that clinical finding, a separate 10 percent rating was awarded as of the date of the examination.  Subsequent medical records do not show that the instability associated with the Veteran's left knee is moderate in nature to warrant the next higher 20 percent rating.  For example, on VA examination in September 2012, all joint stability tests were within normal limits, and on VA examination in October 2012, it was noted there was no laxity.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left knee disabilities met the criteria for higher ratings at any time during the appeal period, or that any additional separate ratings are warranted.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

Right Shoulder

Malunion of a clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  A maximum 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2013).  

A 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  

A 20 percent rating is assigned for limitation of motion of either arm where motion is possible to the shoulder level, or where motion of the minor arm motion is possible to mid-way between the side and shoulder level.  A 30 percent rating requires that major arm motion be limited to mid-way between the side and shoulder level, or that minor arm motion be limited to 25 degrees from the side.  A 40 percent rating requires that major arm motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  

A 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating requires favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head, or ankylosis of the minor scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 40 percent rating requires ankylosis of the major scapulohumeral articulation which is intermediate between favorable and unfavorable, or unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  A 50 percent rating requires unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).  

In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  Mariano v. Principi, 17 Vet. App. 305 (2003).  

The Veteran is right hand dominant, therefore his right shoulder is the major shoulder.  38 C.F.R. § 4.69 (2013).  He contends that his right shoulder disability was more than 10 percent disabling prior to November 21, 2011, and more than 20 percent disabling since that date.  

Considering the evidence in light of the criteria of Diagnostic Codes 5010, 5200, 5201, 5202, and 5203, the Board finds that the record does not support a rating in excess of 10 percent for degenerative joint disease of right shoulder from the initial date of service connection of June 30, 2007, through November 20, 2011, as the medical evidence does not show more disability under any applicable rating code during this period.  Notably, clinical evaluations during this time period showed that his range of motion was not significantly limited.  For example, on VA examination in August 2007, range of motion of the right shoulder revealed flexion to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees, with "facial grimacing symptom embellishment and posturing."  X-rays showed osteoarthritis of the acromioclavicular joint but the diagnosis was no active pathology of the right shoulder.  On VA examination in May 2010, the Veteran complained of daily right shoulder pain with weakness, stiffness, lack of endurance, and locking.  He denied any periods of incapacitation.  On examination, shoulder forward flexion was from 0 to 160 degrees, abduction was from 0 to 150 degrees, external rotation was from 0 to 75 degrees, and internal rotation was from 0 to 75 degrees.  There was pain, but no additional limitation of motion after repetitive testing.  There were no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, malalignment, or drainage.  There was also no subluxation.  Consequently, the Board concludes that the evidence prior to November 21, 2011, does not provide a basis for more than the initial 10 percent ratings awarded under Diagnostic Code 5010 for osteoarthritis of the right shoulder, as there has been no evidence of the symptoms required for a 20 percent rating of motion of the arm limited to the shoulder level, or of incapacitation episodes, ankylsosis, or joint nonunion or malunion.  

On VA examination on September 8, 2012, range of motion testing on the right shoulder was flexion to 95 degrees and abduction to 90 degrees.  Based on that objective clinical evidence, the Veteran's right shoulder disability was assigned a 20 percent rating based on limitation of motion of the major arm to shoulder level.  More severe limitation of motion or ankylosis has not been demonstrated at any time during the appeal period.  In fact, on VA examination in October 2012, forward flexion of the right shoulder was demonstrated to 120 degrees.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted during the appeal period.  The evidence also does not show ankylosis or joint nonunion or malunion.

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that he argues or suggests that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right shoulder disability met the criteria for higher ratings at any time during the appeal period.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

Low Back

The Veteran's low back disability has been rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5239, using the General Rating Formula for Diseases and Injuries of the Spine, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  The Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  

The rater is instructed to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate  diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

In considering the evidence of record, including the Veteran's assertions, the Board finds that the Veteran's increased rating claim must be denied.  Throughout the appeal period, the Veteran's low back disability has been clinically manifest by limited range of motion of the thoracolumbar spine and complaints of pain and functional impairment, which is required for the 20 percent rating currently assigned.  To warrant the next higher 40 percent rating, the evidence must show that the Veteran has forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Neither of those findings were reported on the clinical examinations provided in August 2007, May 2010, September 2012, and October 2012.  For example, on VA examination in August 2007, forward flexion was to 90 degrees; extension was to 20 degrees; right and left lateral rotation were to 30 degrees; and right and left rotation were to 30 degrees.  All ranges of motion were accompanied with complaints of pain ,facial grimacing and evidence of symptom embellishment.  On VA examination in May 2010, forward flexion was to 60 degrees; extension was to 20 degrees; right and left lateral rotation were to 22 degrees; and right and left rotation were to 22 degrees.  There was no additional limitation of motion due to repetitive testing.  On VA examination in September 2012, forward flexion was to 40 degrees; extension was to 20 degrees; right and left lateral rotation were to 25 degrees; and right and left rotation were 22  and 30 degrees respectively.  There was no additional limitation of motion due to repetitive testing.  

Moreover, the Board finds that there are no additional factors demonstrated in the clinical evaluations to warrant the assignment of a higher rating, such as muscle spasms, abnormal gait (due to back issues rather than knee problems), or additional loss of range of motion due to weakness, fatigue, incoordination, of other factors.  Furthermore, the evidence of record does not show that the Veteran has any compensable neurological or radicular symptoms to warrant to assignment of a separate rating.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that he may argue or suggest that the clinical data supports an increased rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's low back disability met the criteria for a higher rating at any time during the appeal period, or that any additional separate ratings are warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

Extraschedular Consideration

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet App 111(2008), 

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected bilateral knee, right shoulder, and low back disabilities.  The Veteran has not exhibited symptoms of the service-connected disabilities that are not contemplated in the relevant rating criteria or that are shown to be exceptional or unusual.  Moreover, the Veteran has been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities throughout the appeal period.  Therefore, the Board finds that referral for consideration of the assignment of extraschedular ratings is not warranted.  



ORDER

An initial rating in excess of 20 percent for a low back disability is denied.  

An initial rating in excess of 10 percent from June 30, 2007, to November 20,2011, and a rating in excess 20 percent from November 21, 2011 for a right shoulder disability is denied.

An initial rating in excess of 10 percent for osteoarthritis of the right knee is denied.

An initial rating in excess of 10 percent for instability of the right knee, including a compensable rating prior to May 24, 2010, is denied.  

An initial rating in excess of 10 percent for osteoarthritis of the left knee is denied.

An initial rating in excess of 10 percent for instability of the left knee, including a compensable rating prior to May 24, 2010, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


